Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Information Disclosure Statement


1.	The references disclosed within the information disclosure statement (IDS) submitted on July 10, 2020, February 23, 2022, April 14, 2022, July 28, 2022, have been considered and initialed by the Examiner. 


Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,724,163. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites similar subject matter as claim 1 of U.S. ‘163. U.S. ‘163 does not appear to explicitly teach the nanofibers comprising single walled carbon nanotubes, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nanofiber fabric is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the nanofiber fabric discussed above would be expected to meet the claimed single walled carbon nanotubes.
All of the remaining instant claims recite similar subject matter as claims 2-19 of U.S. ‘163.

Claim Rejections – 35 USC § 103(a)

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1 and 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Joo et al. (U.S. 2015/0224739) in view of Yarin et al (U.S. 2016/0219874). 
	Joo discloses a multilayered nanofiber mat comprising at least two layers (e.g., distinct layers--such as distinguished by different orientations). In some embodiments, the mat comprises at least a first nanofiber layer and a second nanofiber layer; the second nanofiber layer being adjacent (e.g., on top of) the first nanofiber layer. In some embodiments, the first nanofiber layer comprises one or more first nanofibers comprising a plurality of nanofiber segments, the plurality of first nanofiber segments being aligned (e.g., in a first direction) (e.g., parallel to one another). In further or alternative embodiments, the second nanofiber layer comprises one or more second nanofiber(s) comprising a plurality of second nanofiber segments, the plurality of second nanofiber segments being aligned (e.g., in a second direction) (e.g., parallel to one another). In some embodiments, the first and second nanofibers are the same or different (paragraph 42).  Joo does not explicitly disclose single walled carbon nanotubes, however substantially identical materials treated in a substantially identical manner are expected to have substantially identical properties.  In the present case the nanofiber fabric is carried out using material and process conditions which are substantially identical to those disclosed by applicants. Therefore the nanofiber fabric discussed above would be expected to meet the claimed single walled carbon nanotubes.
Joo does not disclose the nanofiber mat comprising adhesive.  Yarin teaches adhesive can be sprayed on a nanofiber mat (paragraph 37).  Joo and Yarin are combinable because they are related to a similar technical field, which is nanofiber mats. It would have been obvious to one of ordinary skill in the art to have employed the adhesive, as taught in Yarin, in the nanofiber mat of Joo to achieve the predictable result of improving the bonding of the nanofiber mat layers, as in claim 1, 5.
	Concerning claim 4, Joo discloses a multilayered nanofiber mat comprising at least two layers (e.g., distinct layers--such as distinguished by different orientations) (paragraph 42).  In claim 4, the phrase, “acts as a barrier to at least one of electromagnetic interference and IR radiation” constitutes a “capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.

Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781